Citation Nr: 0115506	
Decision Date: 06/05/01    Archive Date: 06/13/01	

DOCKET NO.  97-13 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr.


WITNESSES AT HEARINGS ON APPEAL

Appellant and H. M. 



INTRODUCTION

The veteran had active service from May 1970 to February 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, that found that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for a psychiatric disorder.  


FINDINGS OF FACT

1.  An unappealed October 1978 RO decision denied service 
connection for a psychiatric disorder.  

2.  Evidence received since the October 1978 RO decision is 
new and bears directly and substantially on the matter under 
consideration, and is so significant that it must be 
considered in order to fairly decide the claim.


CONCLUSION OF LAW

The October 1978 RO decision is final; new and material 
evidence has been received and the claim of entitlement to 
service connection for a psychiatric disorder is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, §§ 3(a), 
4, 114 Stat. 2096, 2097-99 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5103A, 5107); 38 C.F.R. § 3.156 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board observes that the VA's duty to assist 
claimants has recently been reaffirmed and clarified.  See 
VCAA.  In light of the Board's favorable decision, with 
respect to finding that new and material evidence has been 
submitted to reopen the veteran's claim of service connection 
for a psychiatric disorder, the Board concludes that the VA 
has complied with the VCAA as it relates to the reopening of 
the veteran's claim.  

An October 1978 RO decision denied service connection for a 
psychiatric disorder.  The veteran filed a notice of 
disagreement with that decision and a statement of the case 
was issued.  The veteran did not submit a substantive appeal 
and that decision is now final.

The evidence of record prior to the October 1978 RO decision 
included the veteran's service medical records that were 
available and reports relating to an October 1978 VA 
examination and a March 1979 VA hospitalization.  The 
veteran's claim was denied in October 1978 on the basis that 
the evidence did not demonstrate that the veteran then had an 
acquired psychiatric disorder and a personality disorder was 
not a disability under the law.  

Subsequent to the October 1978 RO decision additional 
evidence has been submitted, including VA treatment records, 
dated from June 1978 to February 2000, reflecting that the 
veteran was diagnosed with an anxiety neurosis in June 1978 
and has more recently been diagnosed with a bipolar disorder.  

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (2000).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

If a claim for service connection was previously denied, a 
veteran must submit new and material evidence in order to 
reopen his claim.  New and material evidence means evidence 
not previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156.

Under the test established by Elkins v. West, 12 Vet. App. 
209 (1999) (en banc), it  must first be determined whether 
the veteran has presented new and material evidence.  In 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), it was 
noted that while "not every piece of new evidence is 
'material'; we are concerned however, that some evidence may 
well contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its rating decision."  With consideration of 
competent medical evidence indicating that the veteran 
currently has an acquired psychiatric disorder as well as 
competent medical evidence indicating that the veteran had an 
acquired psychiatric disorder in 1978, the Board concludes 
that this evidence is new because it indicates that the 
veteran has an acquired psychiatric disorder, and that it is 
material because the absence of an acquired psychiatric 
disorder was the reason for the denial in October 1978.  
Therefore, this evidence is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156.  


ORDER

New and material evidence having been submitted, the appeal 
to reopen the claim of entitlement to service connection for 
an acquired disorder is granted.  To this extent only, the 
appeal is granted.  


REMAND

The record reflects numerous attempts to obtain service 
medical records that the veteran has indicated exist, and 
that the veteran's February 1978 service separation 
examination report also indicates should exist.  These 
records relate to treatment the veteran has reported that he 
received in Aviano, Italy, Germany, Keesler Air Force Base, 
and Columbus Air Force Base.  The record indicates that an 
October 2000 response from Keesler Air Force Base indicates 
that no pertinent records exist at that facility.  A May 1978 
response to records request reflects that medical records had 
been forwarded to VA from the Columbus Air Force Base in 
Mississippi.  The record does not indicate that a specific 
request has been made to the National Personnel Records 
Center for all records, including, specifically, psychiatric 
care records.  The veteran has also indicated that his 
treatment in Weisbaden, Germany, was inpatient care.  

There also appears to be some inconsistency with respect to 
diagnosing the veteran's currently manifested psychiatric 
disorder, with the report of a July 1999 VA examination 
indicating that the veteran has a personality disorder, with 
insufficient evidence during the examination to warrant the 
diagnosis of a bipolar disorder, and VA treatment records, 
dated in November 1999, reflecting that the veteran has a 
bipolar affective disorder.  The record indicates that VA 
treatment records from the VA Medical Center in North Little 
Rock, Arkansas, have been received to February 2000.  

There has also been a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the VCAA.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The RO should contact the National 
Personnel Records Center and request all 
available service medical records 
relating to the veteran, including 
specifically requesting records relating 
to psychiatric care and any Surgeon 
General's office records relating to 
inpatient care received by the veteran in 
Weisbaden, Germany, in 1974.  

2.  The RO should contact the VA Medical 
Center in North Little Rock, Arkansas, 
and request copies of all records 
relating to psychiatric care provided the 
veteran from February 2000 until the 
present.  

3.  Then, the veteran should be afforded 
a VA psychiatric examination by a board 
of two examiners to determine the 
existence and etiology of any currently 
manifested psychiatric disorder.  The 
claims file must be made available to the 
examiners for review and the examination 
report(s) should reflect that such review 
is accomplished.  All necessary tests and 
studies should be accomplished and all 
findings reported in detail.  The 
examiners are requested to offer an 
opinion as to whether it is as least as 
likely as not that the veteran currently 
has an acquired psychiatric disorder.  If 
an acquired psychiatric disorder is 
indicated to currently exist, the 
examiners are requested to offer an 
opinion as to the etiology of that 
identified disorder, including whether it 
is as least as likely as not that such 
disability existed during the veteran's 
active service or is related to his 
active service.  A complete rationale 
should be provided for all opinions 
given.  

4.  Then, after ensuring that the 
provisions of the VCAA have been complied 
with, the RO should readjudicate the 
issue on appeal on a de novo basis.  

5.  If the benefit sought on appeal is 
not granted to the veteran's satisfaction 
both the veteran and his representative 
should be provided a supplemental 
statement of the case and afforded the 
appropriate opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

 


